Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/751458 RCE filed 09/15/2022.     
Claims 8, 19, & 21-24, 26-37 have been examined and fully considered.
Claims 31-37 have been newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
1. The claimed invention is not directed to patent eligible subject matter. Basedupon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 8, 19, & 21-24, 26-37 is/are determined to be directed to an abstract idea and also a natural phenomenon. The rationale for this determination is explained below: 
The claims as instantly recited are drawn towards a method of treating liver disease…but as currently claimed, all that is claimed are natural products/markers (molecular targets and modulators). These natural products/markers are then correlated with disease and expression regulation. As instantly claimed, there is not specificity of measurement, detection, or treatment that makes the products found in the claim “markedly different,” from what is found in nature, nor is any “particular machine” used—See MPEP 2016 for definition of these terms. more than the judicial exceptions (natural product and correlation) as instantly claimed, any analyses are not claimed. This applies to all of the dependent claims as well- since none of them contain subject matter which solve any of these issues.
More specifically with respect to Claim 8, other than providing the natural compound which in this case is a natural molecular target, MARC1 or SLC1A1, all that applicant is claiming is contacting the molecular target with a potential modulator. If and only if the potential modulator is determined to change expression or activity of the molecular target, then the modulator is administered to a patient.
There are a few problems with the instant claim language that made the language patient ineligible. First- a “potential modulator,” as claimed, can be almost anything known to man.  Water could be a potential modulator as claimed, and water is also a natural compound.
Further—as claimed, there is not specificity of measurement or detection indicating how exactly one would determine if there is any change in activity or expression of the molecular target. As claimed—its seems one could eyeball or see visually if any change occurs.
Even further—there is no claimed specificity of treatment. As claimed—it seems one could administer almost any modulator one could think of—even water—in any amount to a patient.
As far as any kind of determination, measurement, or treatment step—please consider the following, in making any amendments—these steps will need to be claimed in a way that is not routine, conventional, or insignificant:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Excerpt from the Mayo decision about the determination step:

The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v Flook.
See Mayo vs. Prometheus, Myriad, and University of Utah vs. Ambry.
See the Vanda memorandum: https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF 
It is noted that nothing in any of the dependent claims change these matters as all the detection mechanisms such as are in instant Claim 29, and all the potential modulators/treatments as claimed in Claims, 26, 31, & 35 are currently either natural compounds or are claimed at such a level of generality (even moreso when they are claimed in alternative to one another), that they do not add enough specificity to make the claims more than the judicial exception. With respect to Claim 23, which includes that the cells are on “bioprinted tissue,” this implies man-made, however again at the level of generality it is claimed “cells are on,” this doesn’t add enough to overcome the instant 101 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. Claim 8 and claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for what is found in paragraphs 0083-0096, does not reasonably provide enablement for the scope of all potential modulators” and the realm of possibilities of ways they could be administered to a patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to administer any potential modulator the invention commensurate in scope with these claims. 
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is not clear through analysis on these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the modulators in instant PGPub paragraphs 0083-0096, does not reasonably provide enablement for all possible potential modulators. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention in scope with these claims, with reasonable expectation of success- particularly of using any modulators--- and then somehow figuring out exactly what amounts to administer the modulator to a patient with reasonable expectation of success without undue experimentation. Applicant could not even possibly disclose enough in the specification to allow one of ordinary skill to make and use the invention for the realms of any “potential modulator,”/the screening method applicant has instantly claimed…as they are attempting to do since for any unknown modulators that could be included in how the claim is read—would necessarily not have any instant disclosure of working examples for how they might modulate or be administered to the patient, and this would not be predictable to one of ordinary skill.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands,the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 8, 19, & 21-24, 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 8, the claim is found indefinite/unclear. It is unclear how the “selecting,” of a modular that “might change,” the expression or activity of modulator target is done. How would one know what modulators, “might change”? It is not clear one of ordinary skill in the art would be able to do this as claimed without undue experimentation--- as it is not clear how one would measure the modulation….what reagents or machines are used to stud the modulation, or what levels of any compounds are determined to indicate modulation versus not modulation.
Further- what happens if the modulator doesn’t change the expression, and for that matter, how would one even know if expression is changes?  As instantly claimed, it seems like one could eyeball or see this visually—since nothing more specific is claimed.
Further—it is not clear where the molecular targets are provided from/how they are obtained, or how the contacting, selecting, or administration are done. No machines are claimed, no reagents are claimed….as instantly claimed it seems all of this- particularly the “selecting” could be performed by human thought process—and it is very unclear if there is anything more going on with respect to the “selecting” than a mental process as since applicant does not give clear boundaries it seems that it is all mental process. Correction is required in the claim. 
Further for Claim 8 & 26, “potential,” in “potential modulator” is a relative term and not defined by the claim. What one person might consider a potential modulator, another might not and therefore this is unclear in the claim and requires correction.
With respect to Claim 27, “the cells” do not have proper antecedent basis as “cells” are not referred to in Claim 8. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.  Claims 8, 19, & 22-24, 26-37 are rejected under 35 U.S.C. 103 as being obvious over WU in US 20070071675 in view of BARRET in US 20190192691.
	With respect to Claims 8, & 22-24, 30, WU et al. teach of methods of making engineering binding proteins, and specifically to their uses in the prevention and/or treatment of acute and chronic inflammatory and other diseases (abstract). WU et al. more specifically teach of detecting the multiple markers/molecular target CCRL2, and therefore teach of marker/molecular target CCRL2 (paragraph 0022), SLC (paragraph 0040) and that the markers are molecular targets and can be indication of liver disease (paragraph 0036). WU et al. further teach of contacting the modulators and targets(paragraph 0112-0113 & 0162 & 0256), that the modulators can be antibodies, and screening for potential modulators/antibodies that have the desired characteristics(paragraphs 0100, 0103, 0106) and even further of a method for regulating gene expression of a gene of interest comprising the steps of providing an IL-18 polypeptide or an IL-18 modulator; and contacting the polypeptide or modulator(antibody or binding protein) to a cell wherein the gene of interest is selected from the group consisting of genes identified by Genbank Identification numbers(paragraph 0112) including of artificial tissues(paragraph 0148, 0146 & 0088), and further teach of comparison to control groups(paragraph 0297). WU et al. further teach of treating the patients by administration of binding proteins and other agents such as an antibody(paragraph 0035-0038). WU et al. do not teach of the use of molecular target of specifically SLC1A1 of MARC1.
	BARRET et al. teach of a method of regulating/detecting expression and treatment dependent on expression(abstract). BARRET et al. further teach of monitoring both SLC1A1 and MARC1(paragraph 0103-0105). It would have been obvious to one of ordinary skill in the art to check modulation of these targets for detection of liver disease due to the need in the art for better systems for detection and control of gene control and expression (BARRET, paragraph 0349).
	With respect to Claim 19, & 33, BARRET et al. teach of the liver disease being Non-alcoholic Steatohepatitis (paragraph 0410) and further teach of measuring the expression levels (paragraph 0079).
	With respect to Claim 26, WU et al. teach of the compound being an antibody or derived from an antibody (paragraphs 0004-0006 among others).
With respect to Claims 27-28, WU et al. (paragraph 0148, 0150, 0159 among others).
With respect to Claim 29, BARRET et al. teach of measuring/detecting regulation and gene expression (paragraph 098 among others) and of using PCR (paragraph 0159).
With respect to Claims 31-32, & 34- 37, BARRET et al. teach of the modulator being riluzole(paragraph 0207).
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
The 101 and 112 rejections are maintained a further explained above for the amended claims. Applicant has overcome some of the prior issues, however most are maintained and further explained as shown above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the claims have been amended and the new prior art helps teach of the instant invention as specifically amended.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797